24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Blanca Azucena LOPEZ-GARCIA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70652.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.*Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges and EZRA**, District Judge


2
MEMORANDUM***


3
Blanca Azucena Lopez-Garcia petitions for a review of a decision of the Board of Immigration Appeals denying her asylum.  She is a 33-year-old native and citizen of Nicaragua.  When the Sandinistas were in power, she worked with a local Sandinista Defense Committee in activities like cutting of coffee and literacy campaigns.  She became disillusioned with the Sandinistas and stopped work for the committee.  She was then threatened with the loss of her food ration card and was told that she could not get a letter she would need to get work, and she would be stopped from going to church.  At the time of these events, she was working as a clerk in a store.  Almost immediately after leaving the committee she immigrated to the United States and entered this country without inspection on April 4, 1986.


4
At a hearing in 1989 on her request for asylum, the Immigration Judge found her not to be a credible witness and found that she did not have a well-founded fear of persecution.  The Board of Immigration Appeals affirmed, agreeing with the assessment that her testimony was not credible and adding that the harassment to which she had been subjected, even if proved, did not amount to persecution.


5
Even assuming the BIA erred in concluding that Lopez-Garcia lacked credibility, she has failed to establish a well-founded fear of persecution.  Petitioner's claim that she was threatened with the denial a food ration card and a work letter are insufficient to show fear of persecution.  See Saballo-Cortez v. INS, 761 F.2d 1259, 1264 (9th Cir.1985) (fact that petitioner was denied discounts on food and special work permit for another type of employment does not establish persecution).  Moreover, petitioner has not shown that she feared persecution as a result of her religion or political opinion.  Nor has she shown "by credible, direct, and specific evidence in the record, of facts that would establish a reasonable fear of persecution."   Estrada-Posadas v. INS, 924 F.2d 916, 918 (9th Cir.1991).


6
Accordingly, because substantial evidence supports the BIA's denial of asylum, see Saballo-, Cortez, 761 F.2d at 1268, we affirm.


7
Consequently, the petition is DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3